On Application for Rehearing.
PER CURIAM.
In a supplemental application for rehearing counsel for defendant calls attention to *270the fact that the judgment of the District Court, which was affirmed by judgment of this Court, rendered on May 30, 1951, inadvertently decreed judgment in favor of plaintiff and against the defendant in the full sum of $30 per week for a period not exceeding 400 weeks. Counsel correctly contends that the judgment should award compensation during the period of disability not to exceed 400 weeks.
We think it unnecessary to grant a rehearing for the purpose of correcting the error noted.
Accordingly, the judgment of the District Court is amended to the extent that it is now ordered, adjudged and decreed that there be judgment herein in favor of plaintiff, Thomas J. Smith, and against the defendant, Consolidated Underwriters, in the full sum of $30 per week during the period of disability, not, however, to exceed 400 weeks, beginning November 26, 1949; together with 5% per annum interest thereon on each weekly installment from the date of its maturity until paid, and for all costs. As amended the judgment appealed from is affirmed.
The application for a rehearing is denied.